Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 1 of 13 PageID #: 72




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
                                                                 :
 YOEL GOLDMAN and ALL YEAR HOLDINGS
 LTD.,                                                           :
                                        Plaintiffs,             : MEMORANDUM DECISION AND
                                                                  ORDER
                                                                :
                          – against –                             21-CV-1028 (AMD) (RML)
                                                                :
 GRAND LIVING II, LLC,                                          :
                                                                 :
                                          Defendant.
 --------------------------------------------------------------- X
 ANN M. DONNELLY, United States District Judge:

         On February 25, 2021, the defendant removed: this fair value appraisal action to the
                                                        :
 United States District Court for the Eastern District of New York from the Supreme Court of the
                                                        :
 State of New York, Kings County. (ECF No. 1.) The: plaintiffs moved to remand the action to

 state court. (ECF Nos. 11, 12.) The defendant opposed
                                                   : the plaintiffs’ motion to remand and
                                                         :
 moved to transfer the action to the Southern District of New York. (ECF Nos. 9, 16, 18.) For
                                                         :
 the reasons that follow, I grant the plaintiffs’ motion to remand this action to the Supreme Court

 of the State of New York, Kings County.

                                                BACKGROUND

         In 2011, the defendant Grand Living II, LLC owned a 100% interest in Grand Living,

 LLC, which owns a mixed-use rental property at 227 Grand Street, Brooklyn, New York. (ECF

 No. 1 at 10.) The plaintiff Goldman, through his construction company, completed construction

 on 227 Grand Street, and Goldman’s management company handled the “day to day operation”

 of the property. (Id.) In 2011, Goldman acquired a membership interest in the defendant. (Id.)

 According to the defendant’s Amended and Restated Limited Liability Company Agreement,

 dated August 3, 2012, Goldman owned a 35.25% membership interest in the defendant, MY
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 2 of 13 PageID #: 73




 2011 Grand LLC owned a 26.75% interest, and S&B Monsey LLC owned a 33% interest. (Id.)

 On November 6, 2019, MY 2011 Grand and S&B Monsey (the “Debtors”) filed voluntary

 petitions for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy

 Court for the Southern District of New York. (Id. at 1.) The plaintiffs allege that as of

 September 21, 2020, the Debtors together own a 64.75% membership interest in the defendant.

 (Id. at 10-11.)

           On September 22, 2020, the defendant sent Goldman a document entitled “Notice of

 Action in Lieu of Meeting; Notice of Merger; Notice of Dissenters’ Rights” (the “Merger

 Notice”). (Id. at 12.) The Merger Notice stated that the defendant would merge with GL Merger

 Partner, LLC, with the defendant being the surviving company, and that a certificate of merger

 would be filed pursuant to New York law. (Id. at 12-13.) The Merger Notice provided further

 that Goldman’s membership interest in the defendant was cancelled and that he was entitled “to

 receive in cash and without interest” $2,865,538.00. (Id. at 13.) Goldman filed a notice of

 dissent from the merger, rejecting the defendant’s offer as “grossly insufficient and not remotely

 reflecting the fair value of the Interest.”1 (Id.)

           On February 9, 2021, the plaintiffs filed this action in the Supreme Court of the State of

 New York, Kings County, seeking an appraisal of the fair value of the plaintiffs’ membership

 interests in the defendant, pursuant to section 1005(b) of the New York Limited Liability

 Company Law (“N.Y. Ltd. Liab. Co. Law”) and section 623 of the New York Business

 Corporation Law (“N.Y. Bus. Corp. Law”). (ECF No. 1.) On February 25, 2021, the defendant



 1
     The plaintiffs refer to both plaintiffs’ membership interests in the defendant. (ECF Nos. 1, 12).
     However, the complaint alternately describes Goldman’s 35.25% membership interest in the defendant
     (ECF No. 1 at 3) and the plaintiff All Year Holdings’s 35.25% membership interest (id. at 12). Whether
     Goldman or All Year Holdings owns the interest does not affect my analysis, and I refer to “plaintiffs’
     membership interests.”


                                                       2
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 3 of 13 PageID #: 74




 removed the action from state court to this Court, pursuant to 28 U.S.C. § 1452(a), intending to

 seek transfer of venue to the United States District Court for the Southern District of New York,

 pursuant to 28 U.S.C. § 1404, for referral to the United States Bankruptcy Court for the Southern

 District of New York, pursuant to the Southern District’s standing order. (Id.); see Am. Standing

 Order of Reference (M-431), 12-mc-32 (S.D.N.Y. Feb. 1, 2012) (“Pursuant to 28 U.S.C. Section

 157(a) any or all cases under title 11 and any or all proceedings arising under title 11 or arising

 in or related to a case under title 11 are referred to the bankruptcy judges for this district.”). On

 March 29, 2021, the plaintiffs moved to remand the case to state court, arguing that “there are no

 bankruptcy issues and no independent basis for federal court jurisdiction,” and that the

 Bankruptcy Court “is required to abstain from adjudicating this action,” pursuant to 28 U.S.C.

 § 1334(c)(2).2 (ECF No. 12-2 at 6.) The defendant sought transfer of venue to the Southern

 District of New York. (ECF Nos. 9, 16.)

                                            LEGAL STANDARD

           “With regard to bankruptcy-related claims, 28 U.S.C. § 1452(a) provides that ‘a party

 may remove any claim or cause of action in a civil action . . . to the district court for the district

 where such civil action is pending, if such district court has jurisdiction of such claim or cause of

 action under section 1334 of this title.” In re Refco, Inc. Sec. Litig., 628 F. Supp. 2d 432, 437

 (S.D.N.Y. 2008) (alteration omitted) (quoting 28 U.S.C. § 1452(a)). Section 1334 of Title 28 of

 the United States Code “provides for original jurisdiction in the district courts for ‘all cases

 under title 11’ and ‘all civil proceedings arising under title 11, or arising in or related to cases



 2
     “While motions to remand based upon defects in removal procedure other than subject matter
     jurisdiction are considered waivable and subject to the 30-day limit of § 1447(c), motions to abstain
     pursuant to 28 U.S.C. § 1334 and § 1452(b) are not governed by § 1447(c).” Fried v. Lehman Bros.
     Real Est. Assocs. III, L.P., 496 B.R. 706, 712 (S.D.N.Y. 2013). “Abstention motions do not concern
     removal procedure, but instead whether a court will exercise the jurisdiction it has.” Id.


                                                        3
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 4 of 13 PageID #: 75




 under title 11.’” In re Quigley Co., Inc., 676 F.3d 45, 53 (2d Cir. 2012) (quoting 28 U.S.C.

 § 1334); see also Lead I JV, LP v. N. Fork Bank, 401 B.R. 571, 578-79 (E.D.N.Y. 2009). “For

 the purposes of removal jurisdiction, a civil proceeding is ‘related to’ a title 11 case if the

 action’s ‘outcome might have any “conceivable effect” on the bankrupt estate.’” Parmalat Cap.

 Fin. Ltd. v. Bank of Am. Corp., 639 F.3d 572, 579 (2d Cir. 2011) (quoting In re Cuyahoga Equip.

 Corp., 980 F.2d 110, 114 (2d Cir. 1992)); see also Quigley, 676 F.3d at 53.

        “Pursuant to 28 U.S.C. § 1334(c)(2), non-core, related-to proceedings are subject to

 mandatory abstention so long as certain prerequisites are met.” Lead I JV, 401 B.R. at 579.

 Section 1334(c)(2) provides, in relevant part:

        Upon timely motion of a party in a proceeding based upon a State law claim or
        State law cause of action, related to a case under title 11 but not arising under title
        11 or arising in a case under title 11, with respect to which an action could not have
        been commenced in a court of the United States absent jurisdiction under this
        section, the district court shall abstain from hearing such proceeding if an action is
        commenced, and can be timely adjudicated, in a State forum of appropriate
        jurisdiction.

 28 U.S.C. § 1334(c)(2) (emphasis added). Abstention is mandatory under section 1334(c)(2) if

 all of the following conditions are met:

        (1) [T]he motion to abstain was timely; (2) the action is based on a state law claim;
        (3) the action is “related to” but not “arising in” a bankruptcy case or “arising
        under” the Bankruptcy Code; (4) Section 1334 provides the sole basis for federal
        jurisdiction; (5) an action is commenced in state court; and (6) that action can be
        “timely adjudicated” in state court.

 Lead I JV, 401 B.R. at 579 (alteration and citation omitted).

        With respect to a motion to transfer, pursuant to 28 U.S.C. § 1404(a), “[f]or the

 convenience of parties and witnesses, in the interest of justice, a district court may transfer any

 civil action to any other district or division where it might have been brought . . . .” “[M]otions

 for transfer lie within the broad discretion of the district court and are determined upon notions

 of convenience and fairness on a case-by-case basis.” Aldiono v. I.K. Sys., Inc., No. 18-CV-


                                                    4
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 5 of 13 PageID #: 76




 6781, 2019 WL 4887655, at *2 (E.D.N.Y. Sept. 30, 2019) (quoting Cuyahoga, 980 F.2d at 117).

 The purpose of the transfer statute is to “prevent the waste ‘of time, energy and money’ and ‘to

 protect litigants, witnesses and the public against unnecessary inconvenience and expense.’”

 Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (citation omitted).

        Deciding a motion to transfer involves a two-part inquiry: “(1) whether the action could

 have initially been brought in the transferee court; and (2) whether the interests of justice and

 convenience of the parties and witnesses will be served by the transfer.” Stoltz v. Fage Dairy

 Processing Indus., S.A., No. 14-CV-3826, 2015 WL 5579872, at *5 (E.D.N.Y. Sept. 22, 2015)

 (citing JetBlue Airways Corp. v. Helferich Pat. Licensing, LLC, 960 F. Supp. 2d 383, 398

 (E.D.N.Y. 2013)); see also Forjone v. California, 425 F. App’x 73, 74 (2d Cir. 2011). Courts

 evaluate the “interests of justice and convenience of the parties and witnesses” taking into

 account a combination of the following factors: “(1) the plaintiff’s choice of forum, (2) the

 convenience of witnesses, (3) the location of relevant documents and relative ease of access to

 sources of proof, (4) the convenience of parties, (5) the locus of operative facts, (6) the

 availability of process to compel the attendance of unwilling witness[es], and (7) the relative

 means of the parties.” Forsher v. J.M. Smucker Co., No. 15-CV-7180, 2019 WL 235639, at *3

 (E.D.N.Y. Jan. 16, 2019) (quoting D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106-07 (2d

 Cir. 2006)).

                                            DISCUSSION

        Before the court are the plaintiffs’ motion to remand the action to state court and for

 attorneys’ fees and costs, and the defendant’s request to transfer the action to the Southern

 District of New York. “When presented with competing motions to remand a case and to

 transfer venue, a court is to consider the remand motion first, and then address the motion to

 transfer venue only if it first denies the motion to remand.” Lothian Cassidy LLC v. Ransom,


                                                   5
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 6 of 13 PageID #: 77




 428 B.R. 555, 558 (E.D.N.Y. 2010) (citation omitted); see also Studebaker-Worthington Leasing

 Corp. v. Michael Rachlin & Co., LLC, 357 F. Supp. 2d 529, 533 (E.D.N.Y. 2004) (“Before

 considering Defendant’s motion to transfer venue, the Court must first decide the threshold

 question whether it has subject matter jurisdiction over this case.”). Accordingly, I consider the

 motion to remand first.

           “When challenged, the party seeking removal bears the burden of establishing federal

 jurisdiction.” Marlin Bus. Bank v. Halland Cos., LLC, 18 F. Supp. 3d 239, 240 (E.D.N.Y. 2014)

 (citing Refco., 628 F. Supp. 2d at 437). “On a motion for remand, the Court must construe all

 disputed questions of fact and controlling substantive law in favor of the plaintiff[.]” Id.

 (internal quotation marks and citation omitted). The determination as to whether to remand the

 case turns on two issues: first, whether the action is a core proceeding or a “non-core, related-to”

 proceeding, and second, if the action is a non-core proceeding, whether it is subject to the

 mandatory abstention provision pursuant to section 1334(c)(2). See Lead I JV, 401 B.R. at 579.

 I consider the issues in turn.3

           Whether the Action Is a Core or Non-Core Proceeding

           This action is a non-core proceeding. “Claims that clearly invoke substantive rights

 created by federal bankruptcy law necessarily arise under Title 11 and are deemed core


 3
     The defendant argues that “[w]hether the [United States Bankruptcy Court for the Southern District of
     New York] must abstain from this action and whether this action is . . . a ‘core’ or ‘non-core’ proceeding
     must be adjudicated in the district in which the bankruptcy cases are already pending, the [Southern
     District of New York].” (ECF No. 16 at 2.) The defendant cites Lothian, 428 B.R. at 561. (ECF No. 18
     at 2.) First, the court in Lothian considered the issue of mandatory abstention even though the
     underlying bankruptcy case was pending in another district. Id. at 557. Moreover, the district court
     merely observed in the context of motions to transfer that “[t]he Second Circuit has held that the district
     in which the underlying bankruptcy case is pending is presumed to be the appropriate district for hearing
     and determination of a proceeding in bankruptcy.” Id. at 561 (citation omitted). Other decisions in this
     circuit refute the defendant’s position. See, e.g., Lead I JV, 401 B.R. at 574 (considering whether action
     was core proceeding and whether abstention was mandatory, in determining whether to transfer case to
     another district).


                                                         6
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 7 of 13 PageID #: 78




 proceedings.” MBNA Am. Bank, N.A. v. Hill, 436 F.3d 104, 108-09 (2d Cir. 2006). “So too are

 proceedings that, by their nature, could arise only in the context of a bankruptcy case.” Id. at

 109. Proceedings can also be core “by virtue of their nature if either (1) the type of proceeding is

 unique to or uniquely affected by the bankruptcy proceedings, or (2) the proceedings directly

 affect a core bankruptcy function.” Mt. McKinley Ins. Co. v. Corning Inc., 399 F.3d 436, 448

 (2d Cir. 2005). An action is a non-core proceeding if its “outcome might have any ‘conceivable

 effect’ on the bankrupt estate.’” Cuyahoga, 980 F.2d at 114.

        Here, the plaintiffs’ claims “involve purely state law claims between nondebtors,” Lead I

 JV, 401 B.R. at 581, arising under N.Y. Ltd. Liab. Co. Law § 1005(b) and N.Y. Bus. Corp. Law

 § 623. (ECF No. 1 at 14-16.) “They are not claims that invoke substantive rights created by

 federal bankruptcy law nor are they claims that would be incapable of existence absent the

 bankruptcy case.” Lead I JV, 401 B.R. at 581. If a fair value determination results in a valuation

 of the plaintiffs’ membership interests that differs slightly from the $2,865,538.00 offered in the

 Merger Notice, the proceeding would necessarily affect the relative value of the Debtors’ interest

 and, therefore, the Debtors’ estates. But the “[p]laintiffs’ claims are not rendered core merely

 because they may have some impact on the . . . estate.” Id. at 582. Instead, the action is a non-

 core proceeding related to the Debtors’ bankruptcy cases because it might have a “conceivable

 effect” on the Debtors’ estates. See Cuyahoga, 980 F.2d at 114.

        Whether the Action Is Subject to Mandatory Abstention

        There is no dispute that the first five statutory requirements for mandatory abstention

 pursuant to 1334(c)(2) have been satisfied. The plaintiffs’ motion to remand, which expressly

 argued that mandatory abstention applies, was timely. Parmalat, 639 F.3d at 580 (holding that

 motion to remand that “explicitly argued that the court should abstain pursuant to § 1334(c)(2)”

 satisfies the first statutory requirement); see also Little Rest Twelve, Inc. v. Visan, 458 B.R. 44,


                                                   7
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 8 of 13 PageID #: 79




 54 (S.D.N.Y. 2011). The action is based on state law claims arising under N.Y. Ltd. Liab. Co.

 Law § 1005(b) and N.Y. Bus. Corp. Law § 623. (ECF No. 1 at 14-16.) The action is “related to”

 but not “arising in” a bankruptcy case or “arising under” the Bankruptcy Code. See supra

 Section I. “Section 1334 provides the sole basis for federal jurisdiction.” Lead I JV, 401 B.R. at

 579 (citation omitted); (ECF No. 1 at 2-3). The action was commenced in state court. (Id. at 8-

 17.) Thus, the issue of whether the action is subject to mandatory abstention turns on the sixth

 and final statutory requirement, whether the “action can be ‘timely adjudicated’ in state court.”

 Lead I JV, 401 B.R. at 579 (citation omitted); see 28 U.S.C. § 1334(c)(2).

           In Parmalat, the Second Circuit identified four factors to evaluate in determining whether

 an action can be timely adjudicated in state court:

           Four factors come into play in evaluating § 1334(c)(2) timeliness: (1) the backlog
           of the state court’s calendar relative to the federal court's calendar; (2) the
           complexity of the issues presented and the respective expertise of each forum; (3)
           the status of the title 11 bankruptcy proceeding to which the state law claims are
           related; and (4) whether the state court proceeding would prolong the
           administration or liquidation of the estate.

 Parmalat, 639 F.3d at 580.4 “Although the question is ‘informed by the comparative speeds of

 adjudication in the federal and state forums,’ it is not simply a matter of ‘whether an action could

 be adjudicated most quickly in state court.’” Allstate Ins. Co. v. Credit Suisse Sec. (USA) LLC,

 No. 11-CV-2232, 2011 WL 4965150, at *7 (S.D.N.Y. Oct. 19, 2011) (quoting Parmalat, 639

 F.3d at 580). “The first two factors require a court to consider timely adjudication in light of the



 4
     The Second Circuit has not conclusively determined whether the party seeking removal or the party
     seeking abstention carries the burden of showing whether an action can be timely adjudicated in state
     court. Parmalat Cap. Fin. Ltd. v. Bank of Am. Corp., 671 F.3d 261, 270 n.4 (2d Cir. 2012) [hereinafter
     Parmalat II] (“Our previous Opinion, while noting that other courts have held to the contrary, explained
     that there were reasons for imposing the burden on the party opposing abstention. However, because the
     balance of the four factors weighs in favor of abstention, we do not need to resolve this issue.” (internal
     citation omitted)). Similarly, I do not need to resolve the issue because the balance of the four factors
     clearly favor one forum.


                                                         8
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 9 of 13 PageID #: 80




 particular factual and procedural circumstances presented in the two courts being compared.”

 Parmalat, 639 F.3d at 580. Therefore, with respect to the first two factors, I consider

 specifically the Supreme Court of the State of New York, Kings County, and the United States

 Bankruptcy Court for the Southern District of New York.

        The first factor—the backlog of the state court’s calendar relative to the federal court’s

 calendar—does not weigh either in favor of or against abstention and remand. Neither the

 plaintiffs nor the defendant presented any evidence of the relative backlogs of the relevant fora.

 (ECF Nos. 12-2, 16, 17, 18.) “With no persuasive evidence on the issue in front of us,” I “cannot

 presume one court’s backlog is more manageable than the other’s.” Post Invs. LLC v. Gribble,

 No. 12-CV-4479, 2012 WL 4466619, at *5 (S.D.N.Y. Sept. 27, 2012); see also Credit Suisse

 Sec., 2011 WL 4965150, at *7 (same).

        As to the second factor, the issues presented by the action are not complex, and New

 York courts have expertise in deciding claims arising under N.Y. Ltd. Liab. Co. Law § 1005(b)

 and N.Y. Bus. Corp. Law § 623. Courts in this circuit have held that mandatory abstention is

 unwarranted where the removed action is “intertwined both with complex bankruptcy

 proceedings and equally complex securities class actions pending in federal court.” In re Global

 Crossing, Ltd. Sec. Litig., 311 B.R. 345, 349 (S.D.N.Y. 2003); see also Bondi v. Grant Thornton

 Int’l, 322 B.R. 44, 50 (S.D.N.Y. 2005) (denying request for mandatory abstention because

 “action . . . [was] but one piece of a much larger, extremely complex litigation puzzle”); Bondi,

 322 B.R. at 50 (observing that “[i]n other complex bankruptcy-cum-securities fraud multidistrict

 litigations, judges in this district have found that remand to a state court would not promote

 timely adjudication”); Refco, 628 F. Supp. 2d at 446 (finding mandatory abstention unwarranted

 because action was tied to complex bankruptcy and securities litigation). In contrast, the action




                                                  9
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 10 of 13 PageID #: 81




  here is not intertwined with any complex securities fraud or multidistrict litigation, and the

  defendant has not shown that the Debtors’ bankruptcy proceedings are particularly complicated.

  Moreover, New York courts have legal expertise in adjudicating state law claims, including

  those arising under N.Y. Ltd. Liab. Co. Law § 1005(b) and N.Y. Bus. Corp. Law § 623. “While

  federal district courts naturally possess expertise in applying federal law, this advantage

  dissipates for cases alleging exclusively state claims.” Allstate Ins. Co. v. Ace Sec. Corp., No.

  11-CV-1914, 2011 WL 3628852, at *10 (S.D.N.Y. Aug. 17, 2011) (holding that mandatory

  abstention applied to state law claims of fraud and negligent misrepresentations involving

  mortgage-backed securities in part because defendants “offered no evidence that the state court

  lacks the expertise to adjudicate these cases”); see also Post Invs. LLC, 2012 WL 4466619, at *5

  (“If anything, because the underlying action alleges only state claims, the [New York]

  Commercial Division may have an edge in the relevant legal expertise.”). Here, the state court is

  likely to have legal expertise in reaching fair value appraisals of membership interests under

  New York law, and in the alternative, the state court and federal court “appear equally able to

  adjudicate the underlying action.” Post Invs., 2012 WL 4466619, at *6. Therefore, the second

  factor weighs in favor of the state forum.

         Some courts in this circuit have held that where the first two factors do not show the state

  court would be an “untimely” forum, it is unnecessary to consider the last two factors. See id. at

  *6; Credit Suisse Sec., 2011 WL 4965150, at *8. Regardless, the third and fourth factors weigh

  in favor of abstention.

         The third factor—the status of the Debtors’ consolidated bankruptcy proceeding to which

  the action is related—also weighs in favor of remand. “[A] court must consider whether the

  litigants in a state proceeding need the state law claims to be quickly resolved as a result of the




                                                   10
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 11 of 13 PageID #: 82




  status of the ongoing title 11 bankruptcy proceeding.” Parmalat, 639 F.3d at 581. “If the

  lawsuit will not prolong the administration of the bankruptcy case, it supports the position that it

  can be timely adjudicated in state court.” In re AOG Ent., Inc., 569 B.R. 563, 580 (Bankr.

  S.D.N.Y. 2017) (citing Parmalat II, 671 F.3d at 268). The plaintiffs argue that the Debtors

  “filed a reorganization plan in July 2020 as a ‘placeholder’ to preserve their exclusivity under

  section 1121(b) of the Bankruptcy Code but quickly abandoned that plan in subsequent

  pleadings,” and that “[t]here is currently no reorganization plan in place and thus abstention and

  remand will not delay the administration of the bankruptcy case[s].” (ECF No. 12-2 at 11.) The

  docket sheet for the Debtors’ consolidated bankruptcy proceedings does not reflect a finalized

  reorganization plan. See In re: My 2011 Grand LLC and S&B Monsey, LLC, No. 19-23957

  (Bankr. S.D.N.Y.). The defendant does not dispute the plaintiffs’ characterization of the status

  of the bankruptcy proceedings and does not assert that a reorganization plan is in place. (ECF

  Nos. 16, 18.) Cf. AOG Ent., 569 B.R. at 585 (determining that third and fourth factors weighed

  in favor of state forum even where administration of plan had begun because remand would not

  prolong administration). The third factor weighs in favor of the state forum.

         Last, as to the fourth factor, remanding the fair value appraisal proceeding would not

  prolong the administration of the estate. In evaluating the fourth factor, the Second Circuit

  considers the following: “(i) whether the district court is concurrently charged with

  administration of the bankruptcy estate; (ii) close connections between the defendants in the

  action and the debtor; and (iii) the complexity of the litigation.” BGC Partners, Inc. v. Avison

  Young (Canada), Inc., 919 F. Supp. 2d 310, 320 (S.D.N.Y. 2013) (citing Parmalat, 639 F.3d at

  581). While the Debtors collectively own a majority membership interest in the defendant, the

  district court is not concurrently charged with administration of a reorganization plan, because no




                                                   11
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 12 of 13 PageID #: 83




  plan exists. Furthermore, as discussed above, the removed action is straightforward, relative to

  “complex bankruptcy-cum-securities fraud multidistrict litigations,” in which courts in this

  circuit have found abstention mandatory. Bondi, 322 B.R. at 50.

            The defendant points out that the Debtors filed an adversary proceeding complaint

  against the plaintiffs as part of the consolidated bankruptcy proceedings, and that the “Removed

  Action and the Adversary Proceeding are integral to the resolution of the bankruptcy cases as

  they implicate core matters and involve the same parties . . . and the identical issues,” and

  transfer would promote “both efficiency and the avoidance of inconsistent judgments.” (ECF

  No. 16 at 3.) However, the defendant does not explain how the adversary proceeding relates to

  the issue of mandatory abstention, which I must consider first. Under the third and fourth factors

  of the abstention analysis, the relevant inquiry is whether the removed action would prolong

  administration of any forthcoming reorganization plan, and the defendant has not shown how this

  action, if remanded to state court, would undermine the adversary proceeding or prolong

  administration. See AOG Ent., 569 B.R. at 584 (“The Debtors do not require the resolution of

  the adversary proceeding to know whether they can continue their operations.”).

            At least three of the four timely adjudication factors weigh in favor of the state forum.

  Therefore, the six requirements under 28 U.S.C. § 1334(c)(2) are satisfied, and abstention is

  mandatory.5

            The Plaintiffs’ Motion for Attorneys’ Fees and Costs

            The plaintiffs moved for an award of attorneys’ fees and costs pursuant to 28 U.S.C.

  § 1447(c) (ECF No. 12-2), which provides that “[a]n order remanding the case may require

  payment of just costs and any actual expenses, including attorney fees, incurred as a result of the


  5
      Since abstention is mandatory, any motion to transfer would necessarily fail because the action could
      not “have initially been brought in the transferee court.” Stoltz, 2015 WL 5579872, at *5.


                                                        12
Case 1:21-cv-01028-AMD-RML Document 19 Filed 09/03/21 Page 13 of 13 PageID #: 84




  removal.” “Granting this award is within the district court’s discretion.” Acorne Prods., LLC v.

  Tjeknavorian, 33 F. Supp. 3d 175, 184 (E.D.N.Y. 2014). The Supreme Court has held, however,

  that, “absent unusual circumstances, attorney’s fees should not be awarded when the removing

  party has an objectively reasonable basis for removal.” Martin v. Franklin Cap. Corp., 546 U.S.

  132, 136 (2005). Although this court finds that abstention is mandatory pursuant to section

  1334(c)(2), the defendant’s rationales for removal were objectively reasonable, particularly given

  the complexity of the law in this area. Accordingly, the plaintiffs’ motion for attorneys’ fees and

  costs is denied.

                                           CONCLUSION

         For these reasons, the plaintiffs’ motion to remand the case to the Supreme Court of the

  State of New York, Kings County, is granted. The plaintiffs’ motion for attorneys’ fees and

  costs is denied. To the extent the defendant moved to transfer venue to the Southern District of

  New York, the defendant’s motion is denied. The Clerk of the Court is directed to furnish the

  Clerk of the appropriate state court with a certified copy of this Order and close this case.




  SO ORDERED.

                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge


  Dated: Brooklyn, New York
         September 3, 2021




                                                   13
